

Exhibit 10.7
THE PROGRESSIVE CORPORATION
2014 GAINSHARING PLAN




1.    The Plan. The Progressive Corporation and its subsidiaries and mutual
insurance company affiliate (collectively, "Progressive" or the "Company") have
adopted The Progressive Corporation 2014 Gainsharing Plan (the "Plan") as part
of their overall compensation program. The Plan is performance-based and is
administered under the direction of the Compensation Committee of the Board of
Directors of The Progressive Corporation (the “Committee”). Plan years will
coincide with Progressive’s fiscal years.


2.    Participants. Plan participants for each Plan year shall include all
officers and regular employees of Progressive, unless determined otherwise by
the Committee. Temporary employees are not eligible to participate in the Plan.
The Gainsharing opportunity, if any, for those executive officers who
participate in The Progressive Corporation 2007 Executive Bonus Plan (the
“Executive Bonus Plan”) will be provided by the Executive Bonus Plan, although
participants in that plan may also participate in this Plan if and to the extent
determined by the Committee. Throughout this Plan, references to “executive
officers” refer to executive officers within the meaning of any Securities and
Exchange Commission (“SEC”) or New York Stock Exchange rule applicable to the
Company.


3.    Gainsharing Formula. Annual Gainsharing Payments under the Plan will be
determined by application of the following formula:


Annual Gainsharing = Paid Eligible Earnings x Target Percentage x Performance
Factor
Payment


4.    Paid Eligible Earnings. Paid Eligible Earnings for any Plan year shall
mean and include the following: regular, Earned Time Benefit pay (excluding the
payout of unused Earned Time Benefit pay at termination), sick pay, holiday pay,
funeral pay, overtime pay, military make-up pay, shift differential, and
retroactive payments of any of the foregoing items, received by the participant
during the Plan year for work or services performed as an officer or employee of
Progressive.


For purposes of the Plan, Paid Eligible Earnings shall exclude all other types
of compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any workers’ compensation award, any bonus, Gainsharing or other incentive
compensation or equity-based awards, including, without limitation, payments
from any discretionary cash fund, any dividend payments and any unused Earned
Time Benefit.


5.    Target Percentages. Target Percentages vary by position. Target
Percentages for Plan participants typically are as follows:


POSITION
TARGET %
Senior Executives and Executive Level Managers
60 - 150%
Business Leaders
35 - 60%
Directors and Senior Directors
20 - 35%
Middle Managers and Senior Managers
15 - 20%
Senior Professionals and Entry Level Managers
8 - 20%
Administrative Support and Entry Level Professionals
0 - 8%










1

--------------------------------------------------------------------------------



Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the following officers of The Progressive
Corporation (collectively, the “Designated Executives”): (a) the Chief Executive
Officer, and (b) either the Chief Human Resource Officer or the Chief Financial
Officer; provided that the Chief Human Resource Officer may establish
appropriate procedures to evaluate the need for, and if appropriate, implement
individual exceptions to the foregoing ranges. Target Percentages may be changed
from year to year by the Designated Executives. Notwithstanding anything herein
to the contrary, only the Committee may establish or modify the Target
Percentages for the Company’s executive officers.


If a participant’s Target Percentage changes during a Plan year, the Target
Percentages used to calculate such participant’s Annual Gainsharing Payment
hereunder shall be weighted appropriately to reflect such participant’s tenure
in each such position during the Plan year.


6.
The Performance Factor.



A.    Core Business Defined


The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following:
•
The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding all Agency Special Lines businesses;

•
The Direct Auto business unit, consisting of the personal auto business produced
by phone, over the Internet, or via a mobile device, but excluding all Direct
Special Lines businesses;

•
The Special Lines business unit, consisting of Special Lines business generated
by agents and brokers or directly by phone, over the Internet, or via a mobile
device, but excluding umbrella policies; and

•
The Commercial Lines business unit.



Each of the Agency Auto, Direct Auto, Special Lines and Commercial Lines
business units is referred to herein as a “Business Unit” or “Unit.” For all
purposes under this Plan, the results of the Professional Liability business,
the Midland Financial Group, Inc., other businesses in run-off, the CAIP
Servicing Group, the Company’s Australia operations and umbrella policies are
excluded from the Core Business results.


Notwithstanding the foregoing, net operating results from any business that is
not included in and is not specifically excluded from the descriptions above, if
any, will be apportioned among the appropriate Business Units in accordance with
the respective amount(s) of net earned premiums generated by each such Business
Unit, and the apportioned net operating results will be included in the
calculation of the combined ratio (calculated by reference to the Company’s GAAP
financial results) (the “GAAP Combined Ratio”) for such Business Unit(s).
Assigned risk business is not included in determining the growth of any Business
Unit, but the net operating gains/losses for such assigned risk business will be
included in determining the GAAP Combined Ratio for the applicable Business
Unit.


B.    Matrices


For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit are evaluated using a performance
matrix for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit.









2

--------------------------------------------------------------------------------



For 2014, and for each Plan year thereafter until otherwise determined by the
Committee, each Business Unit will be evaluated according to the performance of
the Business Unit as a whole. Therefore, separate Gainsharing matrices will be
established by the Committee for the following:


•
Agency Auto;

•
Direct Auto;

•
Special Lines; and

•
Commercial Lines.



C.    Performance Measures


Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”).


For all matrices, growth will be measured by the percentage change in average
PIFs for the Plan year compared to the average PIFs of the immediately preceding
fiscal year. Average PIFs for the Plan year and for the immediately preceding
fiscal year will be determined by adding the fiscal-month-end number of PIFs for
each month during such year and dividing the total by twelve.


Profitability. For all Business Unit matrices, the measurement of profitability
will be the GAAP Combined Ratio for the Plan year for the applicable Unit.


D.    Calculation of Performance Factor


Performance Scores


Using the actual performance results and the Gainsharing matrix for each
Business Unit, the GAAP Combined Ratio for each such Unit will be matched with
the growth levels achieved by such Unit, to determine the performance score for
each such Unit. The performance score for each Business Unit, which will be used
to calculate the Performance Factor as described further below, can vary from 0
to 2.0.


Performance Factor


The resulting performance scores for each of the Agency Auto, Direct Auto,
Commercial Lines and Special Lines Business Units will then be multiplied by a
weighting factor, which shall be a fraction or decimal equivalent, determined by
dividing the net earned premiums generated by such Business Unit during the Plan
year by the net earned premiums generated by all of the Business Units
comprising the Core Business in the aggregate. The sum of these weighted
performance scores will be the Performance Factor for the Plan year.


E.    Limitations


The final Performance Factor cannot exceed 2.0.


7.    Payment Procedures; Deferral. Subject to Paragraph 9 below, no later than
December 31 of each Plan year, each participant will receive an initial payment
in respect of his or her Annual Gainsharing Payment for that Plan year, if any,
equal to 75% of an amount calculated on the basis of Paid Eligible Earnings for
the first 24 pay periods of the Plan year, estimated earnings for the remainder
of the Plan year, and an estimated performance factor determined using the
performance data for each Business Unit through the first 11 months of the Plan
year (estimated, if necessary), the applicable Gainsharing matrix and the
calculations described above. No later than February 28 of the following year,
each participant will receive the balance of his or her Annual Gainsharing
Payment, if any, for such Plan year, based on his or her Paid Eligible Earnings
and performance data for the entire Plan year.









3

--------------------------------------------------------------------------------



Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan ("Deferral Plan") may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan.


8.    Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another cash incentive plan offered by the
Company, then with respect to such employee, the Gainsharing formula set forth
in Paragraph 3 hereof shall be appropriately adjusted by applying a weighting
factor to reflect the proportion of the employee’s total annual incentive
opportunity that is being provided by this Plan. The Committee shall have full
authority to determine the incentive plan or plans in which any employee will
participate during any plan year and, if an employee is selected to participate
in more than one plan, the weighting factor that will apply to each such plan.


9.    Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). Individuals who are hired
on or after December 1 of any Plan year are not entitled to an Annual
Gainsharing Payment for that Plan year.


Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended, personal leave of absence with the approval of
the Company, military leave or short or long-term disability (provided that, in
the case of a long-term disability, the participant is still an employee of the
Company) on the Qualification Date with respect to any Plan year will be
entitled to receive an Annual Gainsharing Payment for such Plan year, calculated
as provided in Paragraphs 3 through 6 above, based on the amount of Paid
Eligible Earnings received by such participant during the Plan year and paid in
the manner and at the times as are described in Paragraph 7 above.


All payments made hereunder will be net of any legally required deductions for
federal, state and local taxes and other items.


10.    Non-Transferability. The right to any Annual Gainsharing Payment
hereunder may not be sold, transferred, assigned or encumbered by any
participant. Nothing herein shall prevent any participant's interest hereunder
from being subject to involuntary attachment, levy or other legal process.


11.    Administration. The Plan shall be administered by or under the direction
of the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.


The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.


Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units and the Gainsharing formulae, weighting factors, performance
targets and Target Percentages) may be exercised by the Designated Executives;
provided, however, that only the Committee may take such actions or make such
determinations for the Company’s executive officers. In the event of a dispute
or conflict, the determination of the Committee will govern.









4

--------------------------------------------------------------------------------



12.    Miscellaneous.


A.
Recoupment. Progressive shall have the right to recoup any Annual Gainsharing
Payment (or an appropriate portion thereof, as hereinafter provided) with
respect to any Plan year paid to a participant hereunder who was an executive
officer of Progressive at any time during such Plan year, if: (i) the Annual
Gainsharing Payment was predicated upon the achievement during such Plan year of
certain financial or operating results (which includes, for purposes hereof, the
Performance Factor described in Section 6); (ii) such financial or operating
results were incorrect and were subsequently the subject of a restatement by
Progressive within three (3) years after the date on which such Annual
Gainsharing Payment was paid to the participant; and (iii) a lower payment would
have been made to the participant if the restated financial or operating results
had been known at the time the payment was made. Such recoupment right shall be
available to Progressive whether or not the participant in question was at fault
or responsible in any way in causing such restatement. In such circumstances,
Progressive will have the right to recover from each participant for such Plan
year, and each such participant will refund to Progressive, the amount by which
the Annual Gainsharing Payment paid to such participant for the Plan year in
question exceeded the lower payment that would have been made based on the
restated results, without interest; provided, however, that Progressive will not
seek to recover such amounts unless the amount due would exceed the lesser of
five percent (5%) of the Annual Gainsharing Payment previously paid or
twenty-thousand dollars ($20,000). Such recovery, at the Committee’s discretion,
may be made by lump sum payment, installment payments, credits against future
bonus payments, or other appropriate mechanism.



B.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer at any time during such Plan year engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Gainsharing Payments for a specific Plan year, Progressive will further have the
right to recover from such participant, and the participant will refund to
Progressive upon demand, an amount equal to the entire Annual Gainsharing
Payment paid to such participant for such Plan year plus interest at the rate of
eight percent (8%) per annum or, if lower, the highest rate permitted by law,
calculated from the date that such bonus was paid to the participant.
Progressive shall further have the right to recover from such participant
Progressive’s costs and expenses incurred in connection with recovering such
Annual Gainsharing Payment from the participant, including, without limitation,
reasonable attorneys’ fees. There shall be no time limit on the Company’s right
to recover such amounts under this subsection B., except as otherwise provided
by applicable law.



C.
Rights Not Exclusive. The rights contained in the foregoing subsections A. and
B. shall be in addition to, and shall not limit, any other rights or remedies
that the Company may have under any applicable law or regulation.



D.
Compliance with Law. The Annual Gainsharing Payments determined and paid
pursuant to the Plan shall be subject to all applicable laws and regulations.
Without limiting the foregoing, and notwithstanding anything to the contrary
contained in this Plan, if the SEC promulgates rules under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act that require, as a
condition to the Company’s continued listing on a national securities exchange,
that the Company develop and implement a policy requiring the recovery of
erroneously awarded compensation, and such regulations are applicable to the
Annual Gainsharing Payments awarded pursuant to the Plan, then the following
shall apply:










5

--------------------------------------------------------------------------------



In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will be entitled to recover from each participant hereunder who was at
the time of grant or payment of an Annual Gainsharing Payment an executive
officer of the Company under applicable SEC rules (whether or not such
participant remains an executive officer of the Company at the time of such
restatement or thereafter), the amount of any Annual Gainsharing Payment that
(i) was paid during the three year period preceding the date on which the
Company is required to prepare such restatement and (ii) is in excess of what
would have been paid to the participant under the restatement, or as may
otherwise be required by such rules to be promulgated by the SEC.


13.    Termination; Amendment. The Plan may be terminated, amended or revised,
in whole or in part, at any time and from time to time by the Committee, in its
sole discretion.


14.    Unfunded Obligations. The Plan will be unfunded and all payments due
under the Plan shall be made from Progressive's general assets.


15.    No Employment Rights. Nothing in the Plan shall be construed as
conferring upon any person the right to remain a participant in the Plan or to
remain employed by Progressive, nor shall the Plan limit Progressive's right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.


16.    Set-Off Rights. Progressive shall have the unrestricted right to set off
against or recover out of any Annual Gainsharing Payment or other sums owed to
any participant under the Plan any amounts owed by such participant to
Progressive.


17.    Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by or due from Progressive. Without
limiting the generality of the foregoing, this Plan supersedes and replaces The
Progressive Corporation 2013 Gainsharing Plan (the "Prior Plan”), which is and
shall be deemed to have terminated on the last day of the Company’s 2013 fiscal
year (the "Prior Plan Termination Date"); provided, however, that any bonuses or
other sums earned and payable under the Prior Plan with respect to any Plan year
ended on or prior to the Prior Plan Termination Date shall be unaffected by such
termination and shall be paid to the appropriate participants when and as
provided thereunder.


18.    Effective Date. This Plan is adopted, and is to be effective, as of the
first day of Progressive’s 2014 fiscal year. This Plan shall be effective for
the 2014 Plan year and for each Plan year thereafter unless and until terminated
by the Committee.


19.    Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Ohio.







6